*488OPINION
By LIEGHLEY, PJ.
The proof is in conflict in respect to the amount of elevation or offset at the junction of the two flagstones. The proof ranges from one-half inch to two inches. While the more credible proof tends to establish t-hat the offset was an inch or less, there is proof that one stone was elevated as much as two inches above the other adjacent to it. Whether the off-set was less than one-half inch or as much as two inches was a jury question as that issue was in substantial dispute. The jury may have believed that the offset was as much as two inches as there was no special finding.
In view of the conflicting proof as to difference in amount of off-set or elevation of the two flagstones, the measure of about two inches must be assumed to be correct, for purposes of review of this judgment.
The witness, Baldwin, who was her companion at the time she fell says she stubbed her toe on the alleged perilous condition. The sidewalk had been in the same condition for a year or two.
Even if the jury found the off-set to be something less than two inches, it nevertheless determined that a defective condition existed constituting a nuisance. The petition avers a one inch off-set. There was strong proof that the elevation was nearer an inch than two inches. Although the dimension is in dispute, that there was a defect is not in dispute. If the jury did so find, then such judgments tend to make a municipality an insurer of the safety of its streets and sidewalks. But existing law seems to compel the issue of a nuisance to be submitted to the jury when there exists a structural defect.
Off-sets of one to two inches at the junction of flagstones or concrete blocks used in the construction of sidewalks may be discerned from the windows of this court house at this moment. However, until the rule of the case of Gibbs v Village of Girard, 88 Oh St 34, is reversed or modified, this and like judgments must be affirmed. This Gibbs case involved a two-inch off-set in a sidewalk said to be a “specific, definite defect.” Although distinguished in the case of J. C. Penny Company v Robinson, 128 Oh St 634, the principle of the Gibbs case seems to be approved and reaffirmed.
The judgment is affirmed with except! jns noted.
LEVINEj J, concurs.
TERRELL, J, dissents.